Title: John Thaxter to Abigail Adams, 29 July 1783
From: Thaxter, John
To: Adams, Abigail



Madam
Havre de Grace 29th. July 1783

Mr. Adams having taken a Journey to Holland for three or four Weeks, and there being nothing of consequence to do in his Absence, Mr. Storer and myself thought it an exceeding good opportunity of executing our Project of a Voyage to this place, for the sake of the Sea Bath. We arrived here on the 27th. instant, after a delightfully fatiguing Journey. We passed thro’ the Province of Normandy, which is extremely fertile, producing Grains of all kinds in Abundance, Cyder &c. The People are very hardy and laborious, and the fine Crops on the Earth seemed to have amply rewarded their Labors. The Women in general are not handsome. And one sees no where in Europe the common Women so handsome and well made as in America. This Class of Women in Europe are much accustomed to all kinds of farming business from their Infancy almost, and are obliged to be out basking and baking in the Sun and employed in the severest parts of the Labors of a Farm. Whether this accounts for the difference, I know not, or what physical Reason there may be for it. That there is a difference every American, that travels with his Eyes open, must observe. They seemed contented and happy, which are the most principal Objects. There are some of them that are very smart, and parry rude questions with great dexterity. We had one in the Diligence (a travelling Carriage in this Country holding 6. or 8. persons), who was a mere Country Girl. As there were a Number of young fellows in the Carriage, and Miss looked very clean, neat and tidy, it was natural to ask her some questions. She behaved with vast propriety, was modest, sensible and reserved. Obliged often to answer questions, and as often to be silent. Her Repartees confounded a Gentleman in the Carriage to a great degree, tho’ he did not feel them as a Man of Sensibility, and indeed if he had been one he would not have asked some questions that he put. I admired her Character very much, as a discreet prudent Girl, who spoke without fear, or Confusion, yet modestly. Most of the young Girls of our Country are timid, and frightened, if a Stranger interrogates them. In this Country, there is a confident Assurance and a possession of self without pertness, impertinence or impudence. I dont mean always, but the Country Girls in general have the former without the latter. I have mentioned our Miss as one Example. And I should have been very sorry to have lost her Company, if one of our rude Companions had been out of the Carriage. However She rode but a little ways with us, and then left us. I might as well have said nothing about the matter, as I have said nothing of the Conversation. But as it was rather curious and connected with what ought to be omitted, I may as well be silent. She was not handsome, but charming, and I shall always love and esteem her even upon so short an Acquaintance.
I write in great haste, and shall not have time to write to my other friends, if I have any, as I very much doubt; and perhaps this may be an unwelcome Letter to your Ladyship.
Mr. Storer has Packet after Packet, but I am either forgotten or neglected.
You will please to forward the inclosed Letters. My Sister is well catechised in my Letter, if She takes it seriously.
My Respects to all Friends if you please, and particular Regards to your Family.

With great Esteem and Respect, I have the honor to be, Madam, your most obedient and most humble Servant
J Thaxter Junr.

